JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States Tax Court and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the United States Tax Court’s decision dismissing appellant’s petition for lack of jurisdiction be affirmed. Although appellant appears to dispute a notice of determination concerning collection action, he has not produced any such notice that would allow him to invoke the Tax Court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.